DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al. (US 2007/0119541) (“Kawabata”) in view of Toshiro et al. (JP 2002206078) (“Toshiro”). 

Kawabata does not discloses that an unoccupied region without the soluble adhesive layer is provided within a facing area where the reinforcing sheet faces the multilayer laminate; allowing a liquid capable of dissolving the soluble adhesive layer to infiltrate the unoccupied region to dissolve or soften the soluble adhesive layer. 
However, figure 1 of Toshiro discloses that an unoccupied region 5 without the soluble adhesive layer 3 is provided within a facing area where the reinforcing sheet 2 faces the multilayer laminate x; allowing a liquid (“non-coated portion 5 becomes a water conduit”, par [0024]) capable of dissolving the soluble adhesive layer 3 to infiltrate the unoccupied region 5 to dissolve or soften the soluble adhesive layer 3.
Therefore, it would have been obvious to one of ordinary skill in the art to form the release layer of Kawabata with the non-coating portion as taught in Toshiro in order 
With regard to claim 2, Kawabata does not disclose a ratio of an area of the unoccupied region to an area of the facing area is 20 to 90 area%.
However, figure 6 of Toshiro discloses a feature in which circular dots having a diameter of 2 mm are disposed at a density of 6.25 dots/cm2. The proportion of an unoccupied region in this case is about 80% (see paragraph [0037]).  The proportion of the occupied region is about 20%, given that pi x (2 / 2)2 R 100 ~ 0.20; accordingly, the proportion of the unoccupied region is about 80%, as described above.
Therefore, it would have been obvious to one of ordinary skill in the art to form the adhesive layer of Kawabata with the non-coating portion as taught in Toshiro in order to easily dissolve the adhesive and as a result, it is possible to peel off the adhesive from the adhered in a shorter time.  See par [0027] of Toshiro. 
With regard to claim 3, Kawabata does not disclose that each occupied region covered with the soluble adhesive layer has a circumscribed circle diameter of 0.1 to 10 mm, and the each occupied region is surrounded by the unoccupied region.
However, figure 5 of Toshiro disclose that each occupied region 3 covered with the soluble adhesive layer 3 has a circumscribed circle diameter of 0.1 to 10 mm (2 mm, par [0037]), and the each occupied region 3 is surrounded by the unoccupied region 51.
Therefore, it would have been obvious to one of ordinary skill in the art to form the release layer of Kawabata with the non-coating portion as taught in Toshiro in order to easily dissolve the adhesive and as a result, it is possible to peel off the adhesive from the adhered in a shorter time.  See par [0027] of Toshiro. 

However, figure 4 of Toshiro disclose the soluble adhesive layer has a thickness of 0.5 to 50 um (“12 g/m2 of a pressure-sensitive adhesive is applied”, par [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the release layer of Kawabata with the adhesive thickness as taught in Toshiro in order to provide appropriate adhesive strength.  See par [0035] of Toshiro. 
With regard to claim 5, Kawabata does not disclose that the soluble adhesive layer comprises a solution-soluble resin.
However, figure 4 of Toshiro discloses that the soluble adhesive layer 3 comprises a solution-soluble resin (“aqueous alkaline solution”, par [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the release layer of Kawabata with the adhesive layer as taught in Toshiro in order to easily dissolve the adhesive and as a result, it is possible to peel off the adhesive from the adhered in a shorter time.  See par [0027] of Toshiro. 
With regard to claim 6, Kawabata does not disclose that the soluble adhesive layer comprises an acid-soluble resin or an alkali-soluble resin.
	However, figure 4 of Toshiro discloses that the soluble adhesive layer 3 comprises an acid-soluble resin or an alkali-soluble resin (“aqueous alkaline solution”, par [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the release layer of Kawabata with the adhesive layer as taught in Toshiro in order to 
With regard to claim 12, figure 18 of Kawabata discloses that the multilayer laminate (111, 112, 140, 130, 101) is produced on the surface of a metal layer 161a of a laminated sheet (191, 192, 161a), the laminated sheet (191, 192, 161a) comprising, in sequence, a substrate 191, a release layer 192 and the metal layer 161a.
With regard to claim 13, figure 20 of Kawabata discloses of removing the metal layer 161 by etching (“layer 161a is patterned to form a metal mask 161”, par [0113]) before releasing the reinforcing sheet 193.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al. (US 2007/0119541) (“Kawabata”), Toshiro et al. (JP 2002206078) (“Toshiro”), and Ogawa et al. (US 2004/0056344) (“Ogawa”). 
With regard to claim 7, Kawabata and Toshiro do not discloses mounting an electronic device on a surface of the multilayer laminate after stacking the reinforcing sheet and before releasing the reinforcing sheet, the surface being remote from the reinforcing sheet.
However, figures 18-20 of Ogawa disclose mounting an electronic device 6B on a surface of the multilayer laminate 2 after stacking the reinforcing sheet 20 and before releasing (“peel-off step”, par [0091]) the reinforcing sheet 20, the surface being remote from the reinforcing sheet 20.
. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al. (US 2007/0119541) (“Kawabata”), Toshiro et al. (JP 2002206078) (“Toshiro”), and Lytle et al. (US 2009/0165293) (“Lytle”).
With regard to claim 8, Kawabata and Toshiro do not disclose that the reinforcing sheet has an opening.
However, figures 16, and 11 of Lytle discloses a reinforcing sheet 20 having openings 22.
	Therefore, it would have been obvious to one of ordinary skill in the art to form the another support substrate of Kawabata with the holes as taught in Lytle in order to allow the solvent to penetrate through the holes in the carrier to the adhesive.  See abstract of Lytle. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al. (US 2007/0119541) (“Kawabata”), Toshiro et al. (JP 2002206078) (“Toshiro”), and Yamatoto et al. (US 2013/0220510) (“Yamamoto”). 
With regard to claim 9, Kawabata and Toshiro do not disclose stacking the reinforcing sheet with the soluble adhesive layer comprises: providing a composite film comprising the soluble adhesive layer on a first protective film; stacking the composite film on the reinforcing sheet and/or the multilayer laminate such that the soluble 
However, figure 6 of Yamamoto discloses stacking the reinforcing sheet 2 with the soluble adhesive layer 12 comprises: providing a composite film comprising the soluble adhesive layer 12 on a first protective film 11b; stacking the composite film on the reinforcing sheet 2 and/or the multilayer laminate such that the soluble adhesive layer 12 comes into contact with the reinforcing sheet 2 and/or the multilayer laminate; and releasing the first protective film 11b from the soluble adhesive layer 12.
Therefore, it would have been obvious to one of ordinary skill in the art to form the release layer of Kawabata with the pressure-sensitive adhesive product as taught in Yamamoto in order to provide excellent re-peelability.  See par [0001] of Yamamoto. 
With regard to claim 10, Kawabata and Toshiro do not disclose providing the composite film further comprises providing a second protective film on a surface of the composite film, the surface being adjacent to the soluble adhesive layer, wherein the method further comprises releasing the second protective film before stacking the composite film on the reinforcing sheet and/or the multilayer laminate.
However, figure 6 of Yamamoto discloses providing the composite film further comprises providing a second protective film 11a on a surface of the composite film (12, 11b), the surface being adjacent to the soluble adhesive layer 28, wherein the method further comprises releasing the second protective film 11a before stacking the composite film (12, 11b) on the reinforcing sheet 2 and/or the multilayer laminate.


Response to Arguments
Applicant’s arguments with respect to the new amendment in claim 1 have been considered and are addressed in the new rejection stated above. 
Regarding claim 1, applicant argues on page 7 of the arguments that the first wring layer 130 of Kawabata is not formed on a surface of the metal layer.  However, fig. 18 of Kawabata disclose that that the wiring patter 130 is supported by a surface of the conductive layer 161a.  The term “on a surface” can mean supported by the surface and does not necessarily mean in direct contact with the surface.  Therefore, figure 18 of Kawabata discloses that the first wring layer 130 is formed on a surface of the metal layer 161a.  Claim 1 remains rejected. 
Claims 2-10 and 12-13 remain rejected form the same reasons as those recited for claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN TZU-HUNG LIU/Examiner, Art Unit 2893                                                                                                                                                                                                        6/5/2021